Citation Nr: 1000691	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death claimed as the result of Agent Orange 
exposure.   


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied 
service connection for the cause of the Veteran's death.  In 
August 2009, the Appellant was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Appellant asserts that service connection is warranted 
for the cause of the Veteran's death as his fatal melanoma 
was the result of his Agent Orange exposure while in the 
Republic of Vietnam and/or his associated chronic diabetes 
mellitus.  

In reviewing the record, the Board observes that the October 
2007 and December 2008 VA opinions of record, written by the 
same examiner, are inadequate for rating purposes.  The 
doctor opined that the Veteran's death was "solely due to 
his malignant melanoma with brain and bony metastasis and the 
complications relating to the melanoma" and "there is no 
objective evidence in the C-file and CPRS review that his 
diabetes contributed substantially or materially to his 
death."  However, she failed to discuss either the December 
2005 clinical documentation from Hospice Ministries, Inc., 
which conveys that the Veteran's diabetes mellitus was a 
"co-morbidity that affects [the Veteran's] prognosis" and 
the Veteran's December 2005 death certificate which lists 
diabetes mellitus among the "conditions contributing to 
death but not resulting in the underlying cause."  Further, 
the physician advanced no findings as to the etiological 
relationship, if any, between the Veteran's presumed Agent 
Orange exposure and his fatal melanoma.  

In February 2007, the Appellant submitted a claim of 
entitlement to service connection for chronic diabetes 
mellitus for accrued benefits purposes claimed as the result 
of Agent Orange exposure.  The RO has not had an opportunity 
to address the claim.  The Board finds that the issue of 
service connection for chronic diabetes mellitus for accrued 
benefits purposes is inextricably intertwined with the issue 
of entitlement to service connection for the cause of the 
Veteran's death.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims files to 
an appropriately qualified physician, 
other than the individual who authored 
the October 2007 and December 2008 VA 
opinions of record, for review.  The 
examiner should advance an opinion at to 
the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's melanoma had its 
onset during active service; is 
etiologically related to the 
Veteran's presumed Agent Orange 
exposure while in the Republic of 
Vietnam and/or his chronic diabetes 
mellitus; or otherwise originated 
during active service?  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's chronic diabetes 
mellitus contributed substantially 
or materially in bringing about his 
demise?  

2.  Then adjudicate the Appellant's 
entitlement to service connection for 
chronic diabetes mellitus for accrued 
benefits purposes.  The Appellant and her 
accredited representative should be 
informed in writing of the resulting 
decision and her associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

3.  Then readjudicate the issue of 
service connection for the cause of the 
Veteran's death with express 
consideration of the United States Court 
of Appeals for the Federal Circuit's 
(Federal Circuit) holding in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefits sought on appeal remain 
denied, the Appellant should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Appellant claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

